Citation Nr: 1721221	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  16-35 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for cataract, right eye.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for heart disease (peripheral arterial disease).



ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel


INTRODUCTION

The Veteran served on active duty during the World War II Era from September 1944 to November 1945. 
This appeal to the Board of Veterans' Appeals (Board) is from a September 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Service connection for cataract, right eye and heart disease were previously considered and denied in a June 2013 rating decision, and the Veteran did not timely appeal that prior decision. 

2.  The additional evidence since submitted or otherwise obtained is either cumulative or redundant of evidence already of record and previously considered or does not relate to an unestablished fact necessary to substantiate these claims. 


CONCLUSIONS OF LAW

1.  The June 2013 rating decision that denied service connection for cataract, right eye and heart disease became final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. § 20.1103 (2016). 

2.  New and material evidence not having been received, service connection for cataract, right eye and heart disease is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104 (d) (West 2014); see also 38 C.F.R. § 19.7 (2016) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

I.  VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2016). 

The Veteran was provided a VCAA notice letter regarding his petition to reopen his claims for heart disease and cataract of the right eye, in March 2013.  The letter duly advised him of what evidence was required to substantiate these claims and of his and VA's respective responsibilities in obtaining the necessary supporting evidence.  The letter also provided notice regarding the "downstream" disability rating and effective dates and elements of his claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).

The March 2013 notice letter also informed the Veteran of what constituted new and material evidence.  The Veteran was informed that new evidence must be evidence that was submitted to VA for the first time and that was not cumulative.  He was informed that material evidence must relate directly to substantiation of the claim.  The letter also explained that his claim was previously denied because his service treatment records showed no treatment for a neck or back injury, or any evidence of a locker falling on him during his military service.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The duty to assist provisions of the VCAA has also been met.  The claims file contains service treatment records (STRs) and post-service treatment records.  The Veteran was not provided an examination in response to his petition to reopen his claims for service connection for cataract of the right eye and heart disease.  However, VA is not required to provide an examination for a petition to reopen a previously-denied claim unless it is first reopened.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c)(4)(iii); Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003)(holding that VA need not provide a medical examination or medical opinion until a claim is reopened); Anderson v. Brown, 9 Vet. App. 542 (1996)(holding that unless new and material evidence has been submitted, the duty to assist does not attach); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007)(holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim when claimant had not presented new and material evidence). 

Finally, the Veteran has not made the RO or the Board aware of any additional evidence still needing to be obtained in order to fairly decide these claims.  He has been given ample opportunity to present evidence and argument in support of these claims.  

Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the appeal of these claims has been obtained and it is ripe for appellate review.  VA has complied with all procedural due process requirements.  See 38 C.F.R. § 3.103 (2016).

II.  Petition to Reopen the Claims for Service Connection for Right Eye Cataract and Heart Disease

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c).  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the June 2013 rating decision, which denied service connection for cataract of the right eye and peripheral arterial disease, the pertinent evidence of record consisted of the Veteran's statements from 2012 to 2013, available service treatment records, and private treatment records.  Service treatment records showed no complaints, treatment, or diagnoses of cataract of the right eye, or peripheral arterial disease.  Private treatment records reflected diagnoses of cataract of the right eye and peripheral arterial disease.

The RO determined that there was no evidence of cataract of the right eye or peripheral arterial disease, caused by or aggravated by service because there was no evidence of in-service treatment for such disabilities and the disabilities were not chronic, manifesting to a compensable degree within one year after service.  The Veteran was properly notified of the June 2013 rating decision in June 2013; the Veteran entered a timely notice of disagreement (NOD) within one year of notice of the June 2013 rating decision.  In response to the Veteran's NOD, the RO properly issued the Veteran with a statement of the case (SOC) in March 2014.  The Veteran subsequently, filed his appeal in August 2014, which was more than a year after notification of the June 2013 rating decision and more than 60 days after the issuance of the SOC.  Consequently, the June 2013 rating decision became final based on the evidence of record at that time.  38 U.S.C.A. § 7105 (c); 38 C.F.R. § 20.1103.  

The Veteran has not presented evidence since the June 2013 rating decision that relates to an unestablished fact necessary to substantiate the claims for service connection for cataract of the right eye and heart disease.  Since the June 2013 rating decision, the evidence received into the record includes military personnel records, recent personal statements and articles regarding cataracts submitted by the Veteran.

The Veteran asserts that his cataract of the right eye and heart disease are attributable to his military service, and the evidence of record notes such.  However, the Veteran initially reported that his cataract of the right eye and heart disease did not arise and he did not begin treatment for these conditions until 2005 and 2012, respectively.  Private medical treatment records concur with the Veteran's statements concerning treatment for these disabilities.  Moreover, private treatment records reflect diagnoses and treatment for cataract of the right eye since 2005, and for heart disease (peripheral arterial disease) since 2012. 

While this additional evidence submitted in connection with these claims is new, in that it was not previously of record so not considered, it is also not material since it does not tend to show the Veteran actually suffered an in-service injury, disease or event, or that his disabilities are related to service.  Specifically, the Veteran's military personnel and service treatment records are silent as to any injuries suffered by the Veteran, or diagnosis of the Veteran with these disabilities during service.  Additionally, the articles provided by the Veteran only discuss the nature and origin of cataracts and do not tend to show any relationship between the Veteran's current cataract of the right eye and his service.

The Board acknowledges the Veteran's statements that his cataract of the right eye and heart disease are due to his service.  However, despite the "low threshold" announced in Shade, the Board must still consider whether this evidence could reasonably substantiate the claims, if the claims were reopened, including by triggering VA's duty to obtain a VA examination.  The evidence of record is silent as to any diagnoses of cataract of the right eye or heart disease prior to 2005.  There is no objective evidence of record of a causal connection between the Veteran's current disabilities and his active service or the manifestation of the disabilities to a compensable degree within the presumptive period after service.  The Veteran's assertions, alone, are insufficient to support reopening his previously denied claims for service connection for cataract of the right eye, and heart disease because the Veteran is not competent to provide a nexus opinion as to the relationship between his current disabilities and his service.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  

Moreover, the medical evidence of record only reflect current diagnoses and treatment for the Veteran's disabilities, and the mere continuation of treatment for these disabilities, without direct or even presumptive association of it to his service, is not new evidence.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (Medical records merely describing the Veteran's current condition are not material to issue of service connection and are not sufficient to reopen a claim for service connection based on new and material evidence.).  In sum, new arguments based on what amounts to the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.  See Untalan v. Nicholson, 20 Vet. App. 467 (2006).

In sum, the evidence received since the June 2013 rating decision does not constitute competent evidence tending to show that the Veteran's disabilities are attributable to his military service.  As a result, the newly received evidence does not raise a reasonable possibility of substantiating the claims.  Accordingly, the evidence received since the most recent final denial of the claims is not new and material, and reopening of the claims for service connection for cataract of the right eye and heart disease are not warranted.  Until the evidence meets the threshold burden of being new and material to reopen the claims, reopening of the claims must be denied, and the merits-based standard of benefit of the doubt does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  



ORDER

New and material evidence not having been received, the appeal to reopen the claims for service connection for cataract of the right eye and heart disease are denied. 




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


